Citation Nr: 0008743	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-14 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the veteran is entitled to vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code.


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeal (BVA 
or Board) on appeal from determination by the Vocational 
Rehabilitation and Counseling (VRC) Division of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which found that the veteran was 
not entitled to a program of vocational rehabilitation 
training under Chapter 31, Title 38, United States Code 
(Chapter 31).  The veteran, who had active service from June 
1994 to July 1996, appealed that decision to the Board.  


FINDING OF FACT

The veteran is currently service connected for a low back 
disorder, rated as 20 percent disabling.  


CONCLUSION OF LAW

The claim of entitlement to vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Jones v. West, 12 Vet. App. 460 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

The appellant's claim for entitlement to vocational 
rehabilitation training is premised on the provisions of 
Chapter 31, Title 38, United States Code, and the VA's 
implementing regulations.  

VA regulations provide that basically a veteran shall be 
entitled to a program of rehabilitation services under 38 
U.S.C. chapter 31 if the veteran has a service-connected 
disability of 20 percent or more, and is determined by VA to 
be in need of rehabilitation to overcome an employment 
handicap.  38 C.F.R. § 21.40 (1999).

Under 38 U.S.C.A. § 5107(a), all claimants have the initial 
burden of showing that their claim is well grounded.  Jimison 
v. West, 13 Vet. App. 75 (1999).  In the instant case, the 
Board finds the claim to be well grounded as the record 
indicates the veteran does have a service-connected 
disability, i.e. bulging disc, lumbar spine, with sciatic 
radiatitis, rated at 20 percent.  Thus, the Board finds that 
the claimant has met his initial burden of submitting a well 
grounded claim.


ORDER

The claim of entitlement to vocational rehabilitation 
training under the provisions of chapter 31, Title 38, United 
States Code, is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to vocational rehabilitation 
training under the provisions of chapter 31, Title 38, United 
States Code is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The pertinent law and regulation provide that a veteran shall 
be entitled to a rehabilitation program under the terms and 
conditions of Chapter 31, if the veteran is determined by the 
Secretary of Veterans Affairs to be in need of rehabilitation 
due to an employment handicap.  38 U.S.C.A. § 3102 (West 
1991).  An employment handicap is defined as an impairment of 
the veteran's ability to prepare for, obtain, or retain 
employment consistent with his/her abilities, aptitudes, and 
interests.  38 U.S.C.A § 3101; 38 C.F.R. § 21.51(b) (1999).  
Impairment is defined as restrictions on employability caused 
by disabilities, negative attitude toward the disabled, 
deficiencies in education and training, and other pertinent 
factors. 
38 C.F.R. § 21.51(c)(1).  An employment handicap which 
entitles the veteran to assistance under the Chapter 31 
program exists when all of the following conditions are met: 
(i) the veteran has an impairment of employability; this 
includes veterans who are qualified for suitable employment, 
but do not obtain or retain such employment for reasons not 
within their control; (ii) the veteran's service-connected 
disability materially contributes to the impairment of 
employability; (iii) the veteran has not overcome the effects 
of the impairment of employability through employment in an 
occupation consistent with his or her pattern of abilities, 
aptitudes and interests.  38 C.F.R. § 21.51(f)(1) (1999).  An 
employment handicap does not exist when any of the following 
conditions is present: (i) the veteran's employability is not 
impaired; this includes veterans who are qualified for 
suitable employment, but do not obtain or retain such 
employment for reasons within their control; (ii) the 
veteran's employability is impaired, but his or her service-
connected disability does not materially contribute to the 
impairment of employability; (iii) the veteran has overcome 
the effects of the impairment of employability through 
employment in an occupation consistent with his or her 
pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 U.S.C.A. § 
3102; 38 C.F.R. § 21.51(f)(2) (1999).

In the instant case, the veteran submitted a claim for 
Chapter 31 benefits in November 1996.  He underwent the 
required initial evaluation in January 1997.  See 38 C.F.R. 
§ 21.50 (1999).  At that time the veteran underwent 
counseling with a VRC counseling psychologist, Louis N. Namm.  

On VA Form 28-1902b, Counseling Record - Narrative Report, 
dated January 1997, the counseling psychologist found that 
the veteran was eligible and entitled to vocational 
rehabilitation training under Chapter 31.  The VRC counseling 
psychologist noted that the veteran's functional limitations 
were that he should not be involved in any heavy physical or 
manual labor, and should avoid prolonged standing, walking, 
and carrying.  The VRC counseling psychologist also found 
that the veteran's service connected disability did create an 
employment handicap because it restricted his ability to work 
in several environments; furthermore, the present job that he 
was trained for aggravated his condition.  However, his 
service connected disability did not warrant consideration of 
a serious employment handicap.  The VRC counseling 
psychologist concluded that due to "the poor economic area 
that the veteran is in his skills as a chemist are not 
marketable."  

In February 1997, during follow-up counseling, it was 
determined that the veteran would obtain an accounting degree 
in order to obtain employment in an accounting occupation.  
The veteran was to apply to a college for acceptance to the 
Fall term, obtain a letter of transferable credit from his 
former college, and return for further counseling and to 
develop an Individualized Written Rehabilitation Plan (IWRP) 
in May, 1997.  

However, in April 1997, the veteran informed the VRC 
counseling psychologist by telephone, that he was currently 
"not interested" in the program as he needed to work 
because his wife was pregnant and they would need the money.  

The veteran was informed by letter dated June 1997, that his 
Chapter 31 Vocational Rehabilitation had been discontinued.  

In November 1997, the veteran informed the VRC staff by 
telephone that he was ready to begin his vocational 
rehabilitation program.  He was thereafter informed by 
letter, dated November 1997, of the need for another 
evaluation to determine his eligibility.  See 38 C.F.R. 
§ 21.198(c).  

Under the provisions of 38 C.F.R. § 21.198(c), once a veteran 
has been placed in discontinued status, and prior to being 
returned to his prior status or another status in the VRC 
process, the VA must first find that:  (1) the reason for the 
discontinuance has been removed; and (2) VA has redetermined 
the veteran's eligibility and entitlement under Chapter 31.

The veteran underwent counseling in January 1998, with Edward 
Daschbach, a VA Vocational Rehabilitation Counselor.  
Following this counseling session and review of the veteran's 
record, the VRC counselor indicated on the VA Form 28-1902b, 
Counseling Record - Narrative Report, dated January 1998, 
that the veteran did have an employment handicap; however, in 
the narrative portion of the report, the counselor indicated 
that, based on the fact that the veteran currently had 
marketable job skills, he was not entitled to vocational 
rehabilitation training under Chapter 31.  

The veteran was subsequently informed of this decision, by 
letter dated January 1998, in which the VRC counselor 
indicated that although the veteran met the criteria for an 
employment handicap, he was only entitled to job placement 
assistance as he had a marketable job skill.  

The Board notes that by VA regulations, the veteran must be 
reevaluated to determine Chapter 31 eligibility prior to 
being removed from discontinued status.  See 38 C.F.R. 
§ 21.198(c).  However, the determination of an employment 
handicap and eligibility for employment assistance may only 
be made by a counseling psychologist in the VRC Division.  
See 38 C.F.R. § 21.51(h) (1999).  This does not appear to 
have been accomplished in this case.  

Therefore, this case is remanded to the RO for the following 
development:

1.  The RO should forward the claims file 
to a VRC counseling psychologist for a 
determination, based on review of all 
pertinent evidence, to include additional 
development if deemed warranted, as to 
whether the veteran is eligible and/or 
entitled to vocational rehabilitation 
training under chapter 31, Title 38, 
United States Code, in accordance with 
all applicable law and regulations.

2.  If the action taken is adverse to the 
veteran, he should be furnished a 
supplemental statement of the case (SSOC) 
that contains a summary of the relevant 
evidence and a citation and discussion of 
all applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that SSOC before the claim 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


- 7 -


